OFFICE   OF THE          ATTORNEY       GENERAL            OF TEXAS
                                    AUSTIN




Non. Robert ?. Cherr]r
County Attborney
Boaque county
Nerldlan, Texar

mar     sir:




          Touryqu-tyrorbyo~n                                 on the rollanlng
questions:
                                              ne
                                               w   ’      0urt    or     rap0
                                             allow to the OQR-
                                             moner to reimburse
                                            raveling and other
                                            or wlthout the ooun-
                                          O or the preolnotrrwhloh


                           b   c&i88iOner8w         cOUti        Of    BU8qUe
                    a8O autcaobilO8 or truck8 fOr
                    foner to 1186and operatO, per-
                    n travellug wlthln and/or without
                    n’OOUIIty bU8inO88;   8uoh aUtOQO-
                    ok8 to be purohaeed rfth OoUQty
                    e eapenae   or  upke8p and operation
        or 8UO?.ehiol. to be paid out 0r county fPnd8?g
ha8 been reoeired by thie                orrioe.
               We   hare       carefully read      Arti                23%      t0   e350tE)
Hon. Robert P. Cherry, Kay 16, 1959, Page e



O? Vernon*8 Clvll Statute8 Of the state of Texfi8, per-
tatnlng 0 salaries and compensation generally, allcnr-
ed to COUnty CO8UUi88iOller8  Or the state Of Texas. From
the Information which He have, the population of Basque
County, qOOOrdin&  t0   the la8t available United State8
oen8u8, I6 rfrte0n   thou8and seven hundred and arty
(15,750);

           Eany oountlea operate under speolal road law8
wblch provide (generallyfor a more etiioient road sys-
tem In ewh oountles, and e8peoIally provide ror the
payment of aOCount8 or expenses Incurred by the Oounty
oocnnIseIonere In the operation of their own private auto-
mobiles while supervising the maintenanoe of road8 In
their counties. They rurther provide ror the purohase
and payment of Yarlous kin48 of equipment lncludlnq pick-
up, etc. EIowever,artiera oarerul searoh of the statutes,
we are unable to find any 8peOIal etatute, or road law,
under which Basque County operates, therefore, the
general -4    law Is appliccibble to bisque County. The
general law makes no provision ror the payment of ao-
Ocunts or expenses Incui-md by oonnnlssloners wblle using
their own private automobIle in conneotion with their
business a8 county oommIssIanere,'nor Is there any pro-.
vision made for the.purchaae of automobile8 or piok-ups,
eto. ror the ocunty, to be used by the county oammission-
ers ln the conduot of their offioe.

          You are reepeotfully advised that it la the
opinion of this department that the oommlssioners' court
In oountlee operating under the general road law cU
this 8tate are not empowered or authorized to buy auto-
mobilee, piektups or truoks ror the county to be used
by the commIssIonera In the performanoe of their duties
as county commissionera, nor Is the county authorized
to pay the ecenses of such oQnmIsnioner8, incurred by
them In the.oFeratIon of their own private automobiles
In the conduot of their OPfIoe.
Eon. Robsrt y. Chew,    KAY 16, 1939, Fag'3 3


            Trusting that this answer8 your inquiry, we
are
                               Very truly your8
                            Al”W?NEY OENXRAL OF TEXAS


                                     Red   C. Chandler
                                             As8Istqnt

FCC:AW

AFFROVED: